Journal Entries (1828-29): Journal4: (1) Cognizance taken of disqualification of judge of probate *p. 234; (2) judge of probate ruled to transmit original papers *p. 234; (3) administrator ordered cited to render an account *p. 235; (4) reasons exhibited by judge of probate for not transmitting papers *p. 248; (5) register of probate ruled to show cause against attachment for contempt *p. 256; (6) judge of probate ruled to show cause against attachment for contempt *p. 256; (7) motion to make rule on register of probate absolute and for attachment *p. 290; (8) rule on register of probate made absolute, writ of attachment ordered issued *p. 291; (9) register ruled to transmit original papers *p. 304; (10) continued *p. 341.
Papers in File: [None]
1824-36 Calendar, MS p. 175.